Citation Nr: 1242501	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  06-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a neck injury with herniated disk.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared for a hearing before a Decision Review Officer (DRO) at the RO in November 2005 and at a hearing before the Board in April 2008.  

In a September 2010 decision, the Board denied the Veteran's claim for service connection for a neck disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a June 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  

The Veteran was advised in an August 2011 letter that the Veterans Law Judge who conducted the April 2008 hearing is no longer employed by the Board.  He was informed that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7207(c) (West 2002); 38 C.F.R. § 20.707 (2012).  He was advised that his appeal would be reassigned to another Veterans Law Judge for a decision if he waived his right to another hearing.  38 C.F.R. § 19.3(b) (2012).  The Veteran submitted a response to the letter in August 2011 and indicated that he did not wish to appear at another hearing.  

The Board remanded the Veteran's claim for additional development in January 2012.  





FINDING OF FACT

The Veteran does not have residuals of a neck injury with herniated disk incurred in or aggravated by service.


CONCLUSION OF LAW

The Veteran does not have residuals of a neck injury with herniated disk that are the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated February 2004, February 2005, April 2006, March 2008, October 2008, February 2012, and June 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Veteran's complete service medical records are not available in this case.  Some of the Veteran's service medical records are associated with the claims file.  However, some service medical records remain absent from the claims file.  Inpatient clinical records from Womack Army Medical Center were not located by the National Personnel Records Center (NPRC).  In a June 2012 letter, the Veteran was informed that his service medical records were not located.  The Veteran was also informed that the records were unavailable in a September 2012 supplemental statement of the case.  The Veteran had an opportunity to submit any records in his possession. 

Where service medical records are not available or are incomplete, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he sustained an injury to his head and upper back while in service and has had a neck disability since that time.  

The Veteran's available service medical records show that the Veteran sustained a possible neck fracture with neck spasms in April 1981 after a fellow soldier fell on the Veteran's neck while climbing a rope ladder.  Gross neurological examination was negative and the Veteran was evacuated for an x-ray.  The Veteran was assessed with muscle spasms.  The results of cervical spine x-rays were not included with the records.  No further treatment for a neck disability was included in the available treatment records.  Clinical evaluation of the spine was normal at medical examinations in January 1981and January 1982 and at the Veteran's separation examination in April 1983.  The Veteran reported that he was in good health on report of medical history forms prepared in conjunction with the examinations in January 1981 and January 1982.  

At a VA examination in August 1997, the Veteran reported that his neck was injured in service when a fellow recruit fell off a cargo net onto his neck.  He reported that the neck injury was aggravated in a motor vehicle accident in 1987 and when he fell off of a roof in 1993.  Following a physical examination, and x-rays of the cervical spine, the Veteran was diagnosed with degenerative joint disease.  

Lay statements from the Veteran's friends and family note that the Veteran injured his neck in service and had problems with his neck following service.  

A May 2006 lay statement from the Veteran's platoon commander in service indicates that the Veteran sustained an injury to his neck when a fellow recruit fell on top of the Veteran while coming down a net in the spring of 1981.  The former platoon commander indicated that the Veteran was medically evacuated to the Army Hospital following the injury.  The former platoon commander stated that he certified that the Veteran was injured on active duty while participating in an authorized training course.

Records from the Social Security Administration (SSA) show that the Veteran was awarded SSA benefits in an August 1999 decision.  The Veteran was determined to have been disabled since September 1998.  The basis of the award was chronic low back pain and osteoarthritis of the cervical spine.  Voluminous treatment records are associated with the SSA award and include VA treatment reports and private treatment records from numerous providers.  

A May 1988 computed tomography scan (CT) scan of the cervical spine revealed no bony abnormality.  

Treatment reports from H. Jones, M.D., dated from April 1994 to March 1995 show reports of neck pain.  

An August 1996 neurosurgery consultation shows that the Veteran was involved in a head on collision in 1987 and had pain since that time.  Following a physical examination and neurological examination, the examiner assessed the Veteran with cervical osteoarthritis, right arm pain, back pain, bilateral leg pain, and status post carpal tunnel syndrome surgery.  

An August 1996 cervical myelogram performed at Northeast Georgia Medical Center revealed some protrusion of disc material in the midline predominantly at C5-6 and questionable minimal abnormalities at C6-7 and C7-T1.  

At a hearing before a DRO in November 2005, the Veteran testified that he injured his neck in service when a fellow recruit fell from above him onto his neck while going over an obstacle course.  He reported that he was evacuated out of the field to the hospital at Fort Bragg.  He indicated that he was put on light duty for several weeks thereafter.  The Veteran indicated that he fell with a pack, rifle, and gear and landed on his back during service but did not seek medical treatment at that time.  The Veteran testified that his neck continued to bother him after service but he did not seek treatment for his neck until he was in a car accident in 1987.  The Veteran also indicated that he crushed three vertebras in his lower back and aggravated his neck injury in 1998.  

VA outpatient treatment reports dated from February 1997 to December 2011 show a report of chronic neck pain in August 1997.  The Veteran was noted to have a past medical history of a motor vehicle accident resulting in neck sprain in 1987.  The records thereafter variously show reports of neck, thoracic, and lumbar spine pain.  

At a February 2006 VA examination, the Veteran indicated that he injured his neck in service and was then placed on light duty.  The Veteran reported that he continued to have problems with his neck but he did not seek further medical treatment.  He indicated that he fell off of a ski lift and re-aggravated his neck in service but did not seek treatment at that time.  In 1987, the Veteran was involved in a motor vehicle accident and in 1993, he fell through a roof and aggravated his cervical spine.  The examiner noted that a 1997 x-ray revealed mild degenerative changes of the cervical spine.  Following a review of the claims file and relevant medical history and a clinical evaluation of the Veteran, the examiner diagnosed the Veteran with chronic cervical strain with foraminal narrowing at C3-4 and C4-5.  The examiner opined that it was less likely as not that the Veteran's current cervical spine disability was related to his initial injury in service.  The examiner noted that the Veteran had other intervening injuries including a motor vehicle accident and numerous falls which likely caused his current condition.  

At an April 2008 hearing before the Board, the Veteran testified that his physician at VA told him that his magnetic resonance imaging (MRI) showed a compression fracture which was likely related to the injury the Veteran sustained in service as opposed to the whiplash injury he sustained in car accidents.  He reported that he did not seek any medical treatment for his neck after the initial injury in service until he had a car accident after service.  He indicated that he did not report any trouble with his neck at his separation from service.  The Veteran testified that he sought chiropractic treatment for his neck following his car accident in 1987.   

At a February 2012 VA examination, the Veteran reported that his neck was injured when a fellow recruit fell from an obstacle course and landed on his head.  He indicated that he continued to have neck pain but never sought medical attention until a motor vehicle accident in 1987.  The Veteran was also noted to have fallen through a roof in 1997 which aggravated his neck and back.  Following a review of the claims file, clinical evaluation of the Veteran, and review of x-rays and electrodiagnostic studies, the examiner diagnosed the Veteran with mild to moderate degenerative changes in the mid-cervical spine with associated mild subluxation of C4-5 and mild neural foraminal narrowing at C3-4 bilaterally.  The examiner opined that the Veteran current neck disability was not caused by, as a result of, or aggravated by his military service.  The examiner based that opinion on a review of the medical records, medical literature, and clinical experience.  The examiner indicated that there was no evidence of a chronic neck condition during active duty and for several years following separation from service.  The examiner noted that the Veteran did not seek medical attention for his neck until he suffered a neck injury in a motor vehicle accident in 1987.  The examiner indicated that the Veteran further aggravated his neck when he fell through a roof and then in a motor vehicle accident again in March 2009.  The examiner concluded that since a chronic neck disability could not be established as stemming from service, a nexus cannot be made.  The examiner stated that it was likely that the Veteran's neck disability stemmed from a motor vehicle accident in 1987 based on an August 1996 neurosurgery consultation.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for residuals of a neck injury.

The Board acknowledges that the Veteran is competent to report that he incurred a neck injury in service and has continued to experience neck symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed neck problems during service, and has continued to experience those symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have neck problems since service are credible.  However, those assertions are outweighed by the findings of the VA examiners who found that a continuity of symptoms was not shown following service and that the likely etiology of his current cervical disabilities was not related to his service.

However, the Veteran's opinion is insufficient to provide the requisite etiology of the neck disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his statements regarding his neck disability being related to his active service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

The only medical opinions of record, those of the February 2006 and February 2012 VA examiners, found that it was less likely that any current neck disability is related to the Veteran's active service.  Those opinions are more probative as to the etiology of the Veteran's current cervical spine disability as both examiners reviewed the entire claims file, cited to relevant medical evidence, and provided a rationale to support the opinions.  Additionally, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the cervical spine manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).  Consequently, the Board finds that service connection is not warranted because the preponderance of the medical evidence of record is against a finding that a cervical spine disability is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a neck injury and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a neck injury with herniated disk is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


